Citation Nr: 1518003	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-26 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Status of the appellant as the Veteran's surviving spouse for the purpose of establishing entitlement to Department of Veterans Affairs (VA) compensation or pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran performed creditable served on active duty from November 1999 to June 2012.  He died in June 2012.  The appellant asserts that she is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) from a September 2012 administrative decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania.  In March 2014, the appellant testified at a travel Board hearing before the undersigned.  A transcript of the hearing is part of the appellant's Virtual VA electronic claims file. 

The case was certified to the Board by the Seattle, Washington RO.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  The Veteran and the appellant were married in July 1996.

 2.  According to his DD Form 1300, Report of Casualty, the Veteran died in June 2012.  The DD Form 1300 lists the Veteran and appellant as being married at the time of his death.  The appellant was not the informant for the information on the DD Form 1300.

3.  The Veteran and the appellant separated no later than April 1, 2011. 

4.  There is uncontradicted evidence that the Veteran procured the separation.
 
5.  The evidence is approximately evenly balanced as to whether the separation was due to the procurement of the Veteran without any evidence of an intent of desertion from the appellant.

 6.  Since her separation from the Veteran, the appellant has not held herself out openly to the public to be the spouse of another person.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the appellant, the criteria for recognition of the appellant as the Veteran's surviving spouse have been met.  38 U.S.C.A. §§ 103, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.53, 3.102, 3.215, (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The appellant has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the appellant, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the appellant provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

The provisions of 38 U.S.C.A. § 101(3) define "surviving spouse" as "a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran, and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person." 

The provisions of 38 C.F.R. § 3.50 define "surviving spouse" in substantially identical language. The regulation also defines "spouse" as "a person of the opposite sex whose marriage to the veteran meets the requirements of [38 C.F.R.] § 3.1(j)." According to § 3.1(j), "'Marriage' means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued."

"Pursuant to the first part of the test of [38 U.S.C.A.] § 101(3) and [38 C.F.R.] § 3.50(b)(1), the surviving spouse is deemed to have continuously cohabited with the veteran if the separation was not due to the fault of the surviving spouse."  Gregory v. Brown, 5 Vet. App. 108, 112 (1993). " The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information."  38 C.F.R. § 3.53(b).

Generally, to be recognized as a surviving spouse for the purpose of establishing entitlement to VA benefits, an appellant must be a person who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death and has not remarried.  38 U.S.C.A. § 101(3) ; 38 C.F.R. § 3.50(b)(1).  In Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuity) held that under 38 C.F.R. § 3.53(b), the "continuous cohabitation" requirement is met if separation was "procured" by the Veteran without fault of the surviving spouse, and that a separation by mutual agreement, without an intent to desert, does not break the continuity of cohabitation.

The Board must assess the credibility and weight of all evidence to determine its probative value, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran died in  June 2012.  According to his DD Form 1300, the cause of his death was wounds due to a blast injury homicide.  The Veteran died during the course of his active military duty.  As a result, if the appellant is the Veteran's surviving spouse, she is entitled to dependency and indemnity compensation.  See 38 U.S.C.A. § 1310. 

The appellant and the Veteran married in July 1996.  At the time of their marriage, both the Veteran and the appellant were unmarried adults.  For these reasons, the Board finds that the appellant's marriage to the Veteran met the requirements of § 3.1(j).  Because they never divorced, she remained the Veteran's spouse at the time of his death.

According to the appellant's hearing testimony, she resided with the Veteran continuously from the time of her marriage until approximately March 31, 2011.  She further testified that the Veteran, after years of marital disaccord, to include infidelity on his part, the Veteran left the martial residence, cutting off the utilities and moving in with his girlfriend.  Shortly thereafter, the couple initiated a legal separation, with marital disaccord being listed as the primary reason.  It was indicated that the parties intended to complete divorce proceedings after the Veteran had completed his impending military deployment.

The appellant has further testified that the Veteran initiated the separation and that she never manifested any intent to desert him, as he was the one who physically left the marital home on his own accord.

Analysis

Having reviewed the record, the Board is unaware of any information which contradicts the appellant's testimony describing the reasons for her separation from the Veteran.  "Under [38 C.F.R. § 101(3) and 38 C.F.R. § 3.50(b)(1) ] fault or the absence of fault is to be determined based on an analysis of conduct at the time of the separation."  Gregory, 5 Vet. App. at 112 (emphasis added).

In accordance with the Federal Circuit's holding in Alpough, the Board further finds that the record indicates that the parties were separated and that such separation was procured by the Veteran.   The evidence does not establish any fault or misconduct on the part of the appellant in the separation that occurred in 2011.  Rather, it is apparent that the Veteran procured the separation, and that the separation continued for the convenience of the parties - i.e., because the Veteran did not want to live in the marital home any longer.  There is no suggestion of an intention by the appellant to desert the Veteran.  38 C.F.R. § 3.53(b).  As the Federal Circuit stated in Alpough, a separation by mutual consent, without an intention on the part of the spouse to desert the Veteran, does not break the continuity of cohabitation. Alpough, 490 F.3d at 1358.

In light of the foregoing the Board finds that the evidence demonstrates that the appellant's separation from the Veteran was due to the procurement of the Veteran without the fault of the appellant.  In the absence of contradictory information, the Board accepts the statements of the appellant as to the reasons for her separation from the Veteran.  See 38 C.F.R. § 3.53(b). 

Having accepted her testimony, the Board finds that the appellant separated from the Veteran due of the Veteran's procurement, and that the separation was not caused by fault on the part of the appellant.

The Veteran's DD Form 1300, identifies the appellant as his surviving spouse.  The Veteran and the appellant were never divorced, and remained legally married at the time of the Veteran's death.  The appellant did not actually live with the Veteran continuously until his death, but in the absence of contrary information, the appellant's testimony implicates the exception to the continuous cohabitation requirement authorized by 38 C.F.R. § 3.50(b)(1).  Finally, as noted, there is no evidence that the appellant ever held herself out openly to the public as another person's spouse.  Thus, the appellant is the Veteran's surviving spouse for the purposes of entitlement to VA benefits.



ORDER

Entitlement to VA compensation and/or pension benefits based on the appellant's status as the Veteran's surviving spouse is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


